Fourth Court of Appeals
                               San Antonio, Texas
                                     March 10, 2020

                                  No. 04-19-00834-CV

                             IN THE MATTER OF R.I.C.,

                    From the 436th District Court, Bexar County, Texas
                             Trial Court No. 2018JUV01596
                       The Honorable Lisa Jarrett, Judge Presiding


                                     ORDER
      The Appellant's Motion for 14 Day Extension for Appellant's Reply Brief to State's
Responsive Brief is hereby DENIED.



                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court